Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 1 of 7 Page ID #:1




  1 Marytza J. Reyes (SBN 218684)
     reyes@sanchez-amador.com
  2 SANCHEZ & AMADOR, LLP th
    800 S. Figueroa Street, 11 Floor
  3 Los Angeles, California 90017
    (213) 955-7200 Tel
  4 (213) 955-7201 Fax
  5 Attorneys for Defendant Wells Fargo
    Bank, N.A.
  6
  7
  8                                    UNITED STATES DISTRICT COURT
  9                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 MARIA MONGE, an individual,                        Case No. 2:21-cv-03412
 12                       Plaintiff,                   NOTICE OF REMOVAL OF STATE
                                                       COURT ACTION TO FEDERAL
 13             v.                                     COURT
 14 WELLS FARGO BANK, N.A., a                          [Los Angeles Superior Court
    Corporation; MELISSA WHITE, an                     Case No. 20STCV44953]
 15 individual; and DOES 1 through 50,
    inclusive,
 16
                 Defendants.
 17                                                    Action Filed: November 23, 2020
 18 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 19 CENTRAL DISTRICT OF CALIFORNIA, AND TO PLAINTIFF MARIA
 20 MONGE AND HER COUNSEL OF RECORD:
 21             Pursuant to 28 U.S.C. §§ 1332 and 1441, Wells Fargo Bank, N.A., hereby
 22 removes the above-entitled action from the Superior Court of California, County of
 23 Los Angeles, to the United States District Court, Central District of California. The
 24 ground for removal is complete diversity of citizenship, as fully stated below.
 25                                     PROCEDURAL BACKGROUND
 26             1.        On or about November 23, 2020, Plaintiff Maria Monge filed an action
 27 in the Superior Court of California, County of Los Angeles, Case No.
 28 20STCV44953, entitled MARIA MONGE, an individual vs. WELLS FARGO BANK,
      Notice of Removal.docx

                                             NOTICE OF REMOVAL
Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 2 of 7 Page ID #:2




  1 N.A., a Corporation; MELISSA WHITE, an individual; and DOES 1 through 50,
  2 inclusive (the “State Court Action”).
  3             2.        Plaintiff asserts four causes of action in the State Court Action against
  4 Wells Fargo for: (1) Discrimination Based on Sex; (2) Retaliation in Violation of
  5 Labor Code§ 1102.5, et seq; (3) Wrongful Termination; and (4) Negligent Infliction
  6 of Emotional Distress. The only cause of action alleged against individual
  7 defendant Melissa White is Negligent Infliction of Emotional Distress.
  8                                    TIMELINESS OF REMOVAL
  9             3.        On March 30, 2021, Plaintiff served Corporation Service Company,
 10 Wells Fargo’s agent for service of process, with a Summons, Complaint and related
 11 documents. On November 23, 2020, the Court issued a Notice of Case Assignment.
 12 On November 30, 2020, the Court issued a Notice of Case Management Conference.
 13 On March 24, 2021, the Court issued a Minute Order Re Case Management
 14 Conference. On April 6, 2021, Plaintiff filed Proof of Service of Summons and
 15 Complaint. On April 14, 2021, the Court issued a Minute Order Re Order to Show
 16 Cause Hearing. On April 15, 2021, Plaintiff filed a Notice of Association of
 17 Counsel. True and correct copies of these documents are attached hereto as
 18 Exhibits 1-7. No other process, pleadings or papers have been filed in said action
 19 and no further proceedings have been had.
 20             4.        Defendants “DOES 1 through 20; inclusive” have not been identified,
 21 nor is there any record of their having been served with the Summons or the
 22 Complaint in the State Court Action.
 23             5.        This removal is timely filed as required by 28 U.S.C. § 1446(b) having
 24 been accomplished within 30 days of the date of first service of the State Court
 25 Action, which was March 30, 2021, and within one year of the date the State Court
 26 Action was filed on November 23, 2020.
 27
 28
      Notice of Removal.docx
                                                        2
                                             NOTICE OF REMOVAL
Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 3 of 7 Page ID #:3




  1                                    DIVERSITY JURISDICTION
  2             6.        Basis of Original Jurisdiction. Defendant Wells Fargo is entitled to
  3 remove the State Court Action on the ground that this Court has original jurisdiction
  4 in this action pursuant to 28 U.S.C. §1332 and it is an action which may be removed
  5 to this Court by Defendant pursuant to the provisions of 28 U.S.C. §1441(a),
  6 because it is a civil action between citizens of different states and involves an
  7 amount in controversy that exceeds the sum of $75,000, exclusive of interest and
  8 costs as described below.
  9             7.        Plaintiff’s Citizenship. Plaintiff is and was at the time of filing her
 10 Complaint a citizen of the State of California. Compl. ¶ 1.
 11             8.        Defendant Wells Fargo’s Citizenship. Pursuant to 28 U.S.C. § 1348,
 12 Defendant Wells Fargo is a citizen of the state where its main office is “located.”
 13 Pursuant to 28 U.S.C. § 1348, Wells Fargo Bank, N.A., as a national banking
 14 association, is a citizen of the state where its main office is “located.” Wells Fargo
 15 Bank, N.A. with its main office located in Sioux Falls, South Dakota, is a citizen of
 16 South Dakota. See Rouse v. Wachovia Mortgage, FSB, 747 F.3d 707, 711 (9th Cir.
 17 2014) (“Wells Fargo is a citizen only of South Dakota, where its main office is
 18 located”). Accordingly, Defendant Wells Fargo is only a citizen of South Dakota,
 19 and not California, for diversity purposes. Thus, complete diversity exists here.
 20             9.        Plaintiff Fraudulently Joined Defendant Melissa White. It is clear
 21 based on applicable law that Ms. White is a sham defendant whom Plaintiff joined
 22 solely to attempt to defeat diversity. “[F]raudulently joined defendants will not
 23 defeat removal on diversity grounds.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313,
 24 1318 (9th Cir. 1998).
 25                       a.    The only cause of action alleged against Ms. White, negligent
 26 infliction of emotional distress, is barred by the statute of limitations. Plaintiff’s
 27 employment was separated on May 31, 2018. Compl. ¶18. The statute of
 28 limitations for negligent infliction of emotional distress is two years. Cal. Code of
      Notice of Removal.docx
                                                        3
                                             NOTICE OF REMOVAL
Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 4 of 7 Page ID #:4




  1 Civil Procedure §335.1. Plaintiff filed her Complaint on November 23, 2020, nearly
  2 six months after the statute of limitations ran on the cause of action for negligent
  3 infliction of emotional distress.
  4               b.     A resident defendant who is named in a lawsuit, but against
  5 whom the plaintiff has asserted a cause of action which is barred by the statute of
  6 limitations, is a sham defendant for purposes of removal. Ritchey v. Upjohn Drug
  7 Co. at 1319-1320. Consequently, Ms. White’s joinder in this lawsuit is fraudulent
  8 and should not be considered in determining diversity jurisdiction.
  9               c.     Further, under the settled rules of California, it is legally
 10 impossible for Ms. White to be found liable for any of the remaining causes of
 11 action in Plaintiff’s Complaint: (1) Discrimination Based on Sex; (2) Retaliation in
 12 Violation of Labor Code§ 1102.5, et seq; and (3) Wrongful Termination. None of
 13 these causes of action allow for a finding of individual liability. See Reno v. Baird,
 14 18 Cal. 4th 640, 644 (1988) (no individual liability for discrimination), Jones v. The
 15 Lodge at Torrey Pines P’ship, 42 Cal. 4th 1158, 1164 (2008) (no individual liability
 16 for retaliation), Miklosky v. Regents of Univ. of Calif., 44 Cal. 4th 876, 900 (2008)
 17 (wrongful termination claim lies only against employer, not individual supervisors).
 18               d.     Plaintiff cannot cure her fraudulent joinder by simply amending
 19 her Complaint to add causes of action for harassment or intentional infliction of
 20 emotional distress. Plaintiff missed her one-year statute of limitations to file an
 21 administrative claim for harassment with the Department of Fair Employment and
 22 Housing. See former Cal. Gov’t Code §12960(d) (effective January 1, 2018-
 23 December 31,2019).1 Plaintiff also missed the two year statutory period to file a
 24
      1
 25    Effective January 1, 2020, California Assembly Bill 9 of the 2019–20 legislative
    session extended the limitations period for sexual harassment claims from one year
 26 to three years. See Cal. Gov. Code § 12960(e) (as amended by A.B. No. 9 § 1,
 27 2019–20 Sess. (Cal. 2019)). However, Assembly Bill 9 expressly provides, “This
    act shall not be interpreted to revive lapsed claims.” A.B. No. 9 § 3, 2019–20 Sess.
 28 (Cal. 2019). Accordingly, the amendment is not retroactive.
    Notice of Removal.docx
                                                4
                                        NOTICE OF REMOVAL
Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 5 of 7 Page ID #:5




  1 civil claim for intentional infliction of emotional distress. See Cal. Code of Civil
  2 Procedure § 335.1; Unruh-Haxton v. Regents of Univ. of Calif., 162 Cal. 4th 343,
  3 357 (2008) (statute of limitations for intentional infliction of emotional distress is
  4 two years).
  5                       e.    Further, to date, Plaintiff has not served Ms. White with the
  6 Summons and Complaint. See Register of Actions.
  7                       f.    Based on the foregoing, Plaintiff has not stated a cause of action
  8 against Ms. White.
  9             10.       Doe Defendants Are Disregarded For Purposes of Removal.
 10 Pursuant to 28 U.S.C. Section 1441(a), the residence of fictitious and unknown
 11 defendants should be disregarded for purposes of establishing removal jurisdiction
 12 under 28 U.S.C. Section 1332. Fristos v. Reynolds Metals Co., 615 F.2d 1209, 1213
 13 (9th Cir. 1980). Thus, the existence of Doe defendants 1 to 20, inclusive, does not
 14 deprive this Court of jurisdiction.
 15             11.       Amount in Controversy. The amount in controversy in this civil
 16 action exceeds $75,000. “[A] defendant’s notice of removal need include only a
 17 plausible allegation that the amount in controversy exceeds the jurisdiction
 18 threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554
 19 (2014). Defendants Wells Fargo are not obliged to “research, state, and prove the
 20 plaintiff’s claims for damages.” Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d
 21 373, 377 (9th Cir. 1997); Conrad Assoc. v. Hartford Accident & Indem. Co., 994 F.
 22 Supp. 1196, 1198 (N.D. Cal. 1998). Defendant Wells Fargo can establish the
 23 amount in controversy by the allegations in the Complaint, or by setting forth facts
 24 in the notice of removal that demonstrate that the amount placed in controversy by
 25 Plaintiff exceeds the jurisdictional minimum. Singer, 116 F.3d at 377; Conrad
 26 Assoc., 994 F. Supp. at 1198. In other words, the District Court may consider
 27 whether it is facially apparent from the Complaint that the jurisdictional amount is
 28 in controversy. Id.
      Notice of Removal.docx
                                                       5
                                            NOTICE OF REMOVAL
Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 6 of 7 Page ID #:6




  1             12.       Economic Damages. Plaintiff seeks damages for lost wages. Compl. ¶¶
  2 23, 38. Plaintiff’s employment was terminated on May 31, 2018. Compl. ¶ 18. At
  3 the time of Plaintiff’s termination from Wells Fargo, her annual salary was
  4 approximately $49,004.80. Declaration of E’Lisa Harisson. As of the time of the
  5 filing of this Notice of Removal, Plaintiff’s alleged lost wages will total
  6 approximately $138,846.90 ($49,004.80 annual salary x 2 years + 10 months).
  7 Thus, Plaintiff’s lost wages alone satisfy the jurisdictional minimum for removal.
  8 Further, assuming the Court were to set trial at least one year from this Removal,
  9 Plaintiff’s alleged economic damages will reasonably total $187,851.70 in lost
 10 wages alone ($138,846.90 lost wages + $49,004.80 annual salary). This amount
 11 does not include alleged front pay, missed bonuses, costs of suit, or any costs of any
 12 treatment for alleged emotional distress. See Compl. ¶¶ 20, 23, 39, 43.
 13             13.       Non-Economic Damages. Plaintiff also seeks non-economic damages
 14 for alleged emotional distress. Compl. ¶¶ 20, 23, 39, 43. A plaintiff who
 15 successfully prosecutes his or her claim for retaliation in violation of Section 1102.5
 16 may recover compensatory damages, including economic and emotional distress
 17 damages. Gardenhire v. Housing Authority of the City of Los Angeles, 85 Cal. App.
 18 4th 236, 237, 240-241 (2000).
 19             14.       Based on the foregoing, there is ample evidence that the amount in
 20 controversy, based on the totality of Plaintiff’s claims, significantly exceeds
 21 $75,000.
 22             15.       Venue. Venue is proper in the Central District of California because
 23 this district embraces the Los Angeles Superior Court, the court in which this action
 24 is currently pending. 28 U.S.C. §1441(a); Polizzi v. Cowles Magazines, Inc., 345
 25 U.S. 663, 666 (1953) (holding the venue of a removed action is governed by 28
 26 U.S.C. §1441(a) and is properly laid in the district embracing the place where the
 27 action is pending.).
 28
      Notice of Removal.docx
                                                      6
                                            NOTICE OF REMOVAL
Case 2:21-cv-03412-ODW-AGR Document 1 Filed 04/21/21 Page 7 of 7 Page ID #:7




  1             16.       Conclusion. Complete diversity of citizenship exists inasmuch as
  2 Plaintiff is a citizen of California and Defendant Wells Fargo is a citizen of South
  3 Dakota. Furthermore, the amount in controversy exceeds $75,000. Accordingly,
  4 this Court has diversity jurisdiction of this matter pursuant to 28 U.S.C. §§1332,
  5 1441, and 1446, and Wells Fargo has properly removed the State Court Action to
  6 this Court.
  7             17.       This Notice of Removal will be promptly served on Plaintiff and filed
  8 with the Clerk of the Superior Court of the State of California in and for the County
  9 of Los Angeles.
 10             18.       In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 11 “process, pleadings, and orders” from the state court action served on Wells Fargo
 12 or filed by Wells Fargo are attached hereto as Exhibits 1 through 7.
 13             WHEREFORE, Defendant Wells Fargo prays that the State Court Action be
 14    removed from the Superior Court of California, County of Los Angeles, to this
 15    Court.
 16
 17 DATED: April 21, 2021                              SANCHEZ & AMADOR, LLP
 18
 19                                                    /s/ Marytza J. Reyes
 20                                                    Marytza J. Reyes
                                                       Attorneys for Defendant Wells Fargo
 21                                                    Bank, N.A.
 22
 23
 24
 25
 26
 27
 28
      Notice of Removal.docx
                                                       7
                                            NOTICE OF REMOVAL
